EXHIBIT 10.22






EXPEDIA, INC. RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT, including any special terms and conditions
set forth in any appendix for the Participant’s country (the “Appendix” and,
together, this “Agreement”), dated as of the Award Date, by and between Expedia,
Inc., a U.S. Delaware corporation (the “Corporation”), and the undersigned
employee of the Corporation, Affiliate or Subsidiary (the “Participant”).
All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation’s Fourth Amended and Restated 2005 Stock
and Annual Incentive Plan (as amended from time to time, the “Plan”). Reference
is made to the Summary of Award (the “Summary of Award”), which may be found on
the Morgan Stanley StockPlan Connect website at www.stockplanconnect.com (or any
successor system selected by the Corporation).
1.Award, Vesting and Settlement of Restricted Stock Units
(a)    Subject to the provisions of this Agreement and to the provisions of the
Plan, the Corporation hereby grants the Restricted Stock Units to the
Participant pursuant to Section 7 of the Plan. The Summary of Award sets forth
the number of Restricted Stock Units granted to the Participant by the
Corporation and the Award Date (among other information).
(b)    Subject to the terms and conditions of this Agreement and the Plan, and
the Participant’s continuous employment by the Corporation or one of its
Subsidiaries or Affiliates, or the Participant’s continuous provision of
services to the Corporation or one of its Subsidiaries or Affiliates, the
Restricted Stock Units shall vest equally on February 15 in each of the first
four years following the Award Date and, to the extent vested, no longer be
subject to any restriction following such vesting (such period during which
restrictions apply is the “Restriction Period”).
(c)    As soon as practicable after any Restricted Stock Units have vested (but,
in no event later than March 15 of the calendar year following the end of the
calendar year in which the Restricted Stock Units vest), such Restricted Stock
Units shall be settled. Subject to Paragraph 6 (pertaining to the withholding of
taxes), for each Restricted Stock Unit settled pursuant to this Paragraph, the
Corporation shall issue one Share for each vested Restricted Stock Unit (either
by delivering one or more certificates for such Shares or by entering such
Shares in book entry form, as determined by the Committee in its discretion).
Notwithstanding the foregoing, the Corporation shall be entitled to hold the
Shares issuable upon settlement of Restricted Stock Units that have vested until
the Corporation or the agent selected by the Corporation to manage the Plan
under which the Restricted Stock Units have been issued (the “Agent”) shall have
received from the Participant a duly executed Form W-9 or W-8, or such other
form required by the tax authorities, as applicable.
2.    Termination of Employment
(a)    If the Participant ceases to be an employee of, or to provide services
to, the Corporation or any Affiliate or Subsidiary for any reason, the
Participant shall not be entitled by




Four Year Equal Vest
1
 




--------------------------------------------------------------------------------





way of compensation for loss of office or otherwise howsoever to any sum or
other benefit to compensate the Participant for the loss of any rights under
this Agreement or the Plan.
(b)    Notwithstanding any terms or conditions of the Plan to the contrary, in
the event of Participant’s Termination of Employment (whether or not in breach
of local labor laws), the Participant’s right to receive the Restricted Stock
Unit award and for it to vest under the Plan, if at all, will terminate
effective as of the date of Termination of Employment; furthermore, in the event
of Termination of Employment (whether or not in breach of local labor laws), the
Participant’s right to vest in Restricted Stock Units after Termination of
Employment, if any, will be measured by reference to the date of Termination of
Employment. The Committee shall have the exclusive discretion to determine when
the Participant is no longer actively employed for purposes of his or her
Restricted Stock Unit award. The Committee shall have the exclusive discretion
to determine whether there has been any interruption or Termination of
Employment.
(c)    Notwithstanding the provisions of Paragraph 1(b), in the event the
Participant incurs a Termination of Employment for Cause, or the Participant
voluntarily incurs a Termination of Employment within two years after any event
or circumstance that would have been grounds for a Termination of Employment for
Cause, the Participant’s Restricted Stock Units shall be forfeited and canceled
in their entirety upon such Termination of Employment and the Participant shall
pay over to the Corporation an amount equal to the Fair Market Value of the
Common Stock that has arisen from the vesting of any of the Participant’s
Restricted Stock Units which have already vested during that two year period.
(d)    For purposes of this Agreement, employment with the Corporation shall
include employment with the Corporation’s Affiliates (excluding
IAC/InterActiveCorp and its subsidiaries) and its successors.
3.    Non-Transferability of the Restricted Stock Units
Except as determined by the Committee, Awards under the Plan are not
transferable except by will or by laws of descent and distribution.
4.    Rights as a Stockholder
Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Participant shall not be entitled to any rights of a
stockholder with respect to the Restricted Stock Units. Notwithstanding the
foregoing, if the Corporation declares and pays dividends on the Common Stock
during the Restriction Period, the Participant will be credited with additional
amounts for each Restricted Stock Unit equal to the dividend that would have
been paid with respect to such Restricted Stock Unit if it had been an actual
share of Common Stock, which amount shall remain subject to restrictions (and as
determined by the Committee may be reinvested in Restricted Stock Units or may
be held in kind as restricted property) and shall vest concurrently with the
vesting of the Restricted Stock Units upon which such dividend equivalent
amounts were paid.




Four Year Equal Vest
2
 




--------------------------------------------------------------------------------





Dividends and distributions other than regular quarterly cash dividends, if any,
may result in an adjustment pursuant to Paragraph 5, rather than under this
Paragraph 4.
5.    Adjustment in the Event of Change in Stock; Change in Control
Upon the occurrence of certain events relating to the Corporation’s Common Stock
contemplated by Section 3(d) of the Plan, the Committee shall make adjustments
in accordance with such Section. Unless otherwise determined by the Committee,
in the event of a Change in Control, the provisions of Section 10 of the Plan
shall apply.
6.    Taxes and Withholding
(a)    The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the initial issuance of shares received by
an Participant in connection with the Restricted Stock Units, together with any
and all other fees and expenses necessarily incurred by the Corporation in
connection therewith.
(b)    Regardless of any action the Corporation or, if different, the
Participant’s employer (“Employer”) takes with respect to any or all income tax,
social insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by him or her is
and remains the Participant’s responsibility and that the Corporation and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock Unit
award, including the grant and vesting of the Restricted Stock Units, the
receipt of cash or any dividends or dividend equivalents or the sale of the
Shares issued at settlement of the Restricted Stock Units; and (2) do not commit
to structure the terms of the award or any aspect of the Restricted Stock Units
to reduce or eliminate the Participant’s liability for Tax-Related Items.
In the event that the Corporation, Subsidiary, Affiliate or division, or
Employer, is required to withhold any Tax-Related Items as a result of the
Award, including at vesting of the Restricted Stock Units, or the receipt of
cash or any dividends or dividend equivalents, the Participant shall pay or make
adequate arrangements satisfactory to the Corporation, Subsidiary, Affiliate or
division, or Employer, to satisfy all withholding and payment on account
obligations of the Corporation, Subsidiary, Affiliate or division. The
obligations of the Corporation under this Agreement shall be conditioned on
compliance by the Participant with this Paragraph 6. In this regard, the
Participant authorizes the Corporation and/or the Employer to withhold all
applicable Tax-Related Items legally payable by the Participant from his or her
wages or other cash compensation paid to the Participant by the Corporation or
Employer. Alternatively, or in addition, if permissible under local law or
regulation, the Corporation may withhold (1) from proceeds of the sale of Shares
acquired upon settlement of the Restricted Stock Units either through a
voluntary sale or through a mandatory sale arranged by the Corporation (on the
Participant’s behalf pursuant to this authorization without further consent), or
(2) in Shares to be issued upon settlement of the Restricted Stock Units,
provided, however, that if the Participant is a Section 16 officer of the
Corporation under the Exchange Act, then the Corporation will withhold in Shares
upon the relevant tax withholding event, unless the use of such withholding




Four Year Equal Vest
3
 




--------------------------------------------------------------------------------





method is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items may be satisfied by one or a combination of method (1) above or
withholding from the Participant’s wages or cash compensation.
Depending on the withholding method, the Corporation may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.
Finally, the Participant will pay to the Corporation or Employer any amount of
Tax-Related Items that the Corporation or Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
Award that cannot be satisfied by the means previously described. The
Corporation may refuse to deliver the stock underlying the Restricted Stock Unit
award under the Plan if the Participant fails to comply with his or her
obligations in connection with the Tax-Related Items as described in this
Paragraph.
7.    Other Restrictions
(a)    The Participant acknowledges that the Participant is subject to the
Corporation’s policies regarding compliance with securities laws, including but
not limited to its Securities Trading Policy (as in effect from time to time and
any successor policies), and, pursuant to these policies, the Participant may be
prohibited from selling Shares issued upon vesting of the Restricted Stock Units
other than during an open trading window. The Participant further acknowledges
that, in its discretion, the Corporation may prohibit the Participant from
selling such Shares even during an open trading window if the Corporation has
concerns over the potential for violating securities laws.
(b)    The Participant acknowledges that the Participant may be subject to stock
ownership guidelines applicable to senior executives of the Corporation as in
effect from time to time, and the Restricted Stock Units and this Agreement
shall constitute good and valuable consideration for such acknowledgment and
agreement.
8.    Nature of Award
In accepting the Restricted Stock Unit award, the Participant acknowledges that:
(a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the
Corporation at any time, unless otherwise provided in the Plan and this
Agreement;





Four Year Equal Vest
4
 




--------------------------------------------------------------------------------





(b)
the award of the Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right for the Participant or any other person to
receive future awards of restricted stock units, or benefits in lieu of
restricted stock units or other Awards, even if restricted stock units have been
awarded in the past;

(c)
all decisions with respect to future awards of restricted stock units, if any,
will be at the sole discretion of the Corporation;

(d)
the Participant’s participation in the Plan will not (i) create any right to
continue in the employ of the Corporation, Subsidiary, Affiliate or division, or
the Employer; (ii) create any inference as to the length of employment of the
Participant; or (iii) affect the right of the Corporation, Subsidiary, Affiliate
or division, or the Employer to terminate the employment of the Participant at
any time, with or without Cause.

(e)
the Participant is voluntarily participating in the Plan;

(f)
the Restricted Stock Unit award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Corporation, Subsidiary, Affiliate, or division or the Employer, and such award
is outside the scope of the Participant’s employment contract, if any;

(g)
the Restricted Stock Unit award is not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Corporation, Subsidiary, Affiliate or division or the
Employer;

(h)
in the event that the Participant is not an employee of the Corporation,
Subsidiary, Affiliate or division, the Restricted Stock Unit award will not be
interpreted to form an employment contract or relationship with the Corporation,
Subsidiary, Affiliate or division; and furthermore, the Restricted Stock Unit
award will not be interpreted to form an employment contract with the Employer
or the Corporation, Subsidiary, Affiliate or division;

(i)
in consideration of the award of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Unit award or diminution in value of the Restricted Stock Unit
award resulting from Termination of the Participant’s Employment by the
Corporation, Subsidiary, Affiliate or division, or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Corporation, Subsidiary, Affiliate or division and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting this Agreement, the Participant will be deemed irrevocably to
have waived his or her entitlement to pursue such claim; and,





Four Year Equal Vest
5
 




--------------------------------------------------------------------------------





(j)
the future value of the Shares is unknown and cannot be predicted with
certainty.

9.    Notices
All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Participant: at the last known address on record at the Corporation.
If to the Corporation:
Expedia, Inc.
333 108th Avenue NE
Bellevue, WA 98004
U.S.A.
Attention: General Counsel
Facsimile: +1(425) 679-7251
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Participant consents to electronic delivery
of documents required to be delivered by the Corporation under the securities
laws.
10.    Effect of Agreement
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.
11.    Laws Applicable to Construction; Consent to Jurisdiction
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Participant hereby agrees and consents to the personal
jurisdiction of said courts over the Participant for purposes of the resolution
of any and all such disputes.
12.    Severability




Four Year Equal Vest
6
 




--------------------------------------------------------------------------------





The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
13.    Conflicts and Interpretation
Applicable terms of the Plan are expressly incorporated by reference into this
Agreement. In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
In the event of any (x) conflict between any information posted on the Morgan
Stanley Benefit Access System (or successor system) and this Agreement, the Plan
and/or the books and records of the Corporation or (y) ambiguity in any
information posted on the Morgan Stanley Benefit Access System (or successor
system), this Agreement, the Plan and/or the books and records of the
Corporation, as applicable, shall control.
14.    Amendment
The Corporation may modify, amend or waive the terms of the Restricted Stock
Unit award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of the Participant without his or her consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
15.    Headings
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
16.    Data Privacy
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Corporation, its Affiliates and Subsidiaries and the Employer (the “Group”) for
the purposes described in this Agreement and any other Award materials,
including:
i.
verifying the Participant’s identity and implementing, administering and
managing the Participant’s participation in the Plan;





Four Year Equal Vest
7
 




--------------------------------------------------------------------------------





ii.
administration and management of the Plan, including purchase, transfer,
disposal or other transactions relating to any Stock and all purposes incidental
thereto;

iii.
the archival of documents and records in both electronic and physical form for
record keeping purposes;

iv.
conducting financial reporting and analysis related to the Plan’s operations;

v.
complying with the Group’s policies and procedures;

vi.
preventing, detecting and investigating crime, including fraud and any form of
financial crime, and analyzing and managing other commercial risks;

vii.
compliance with any applicable rules, laws and regulations, codes of practice or
guidelines, including, without limitation, compliance with laws and regulations
(local and foreign) which may apply to the Plan, the Group, or to assist in law
enforcement and investigations by relevant authorities; and

viii.
subject to applicable law, any other purposes set out in this Agreement.


(b)    The Participant understands and acknowledges that the Group holds, or may
hold, certain personal data about him or her, including, but not limited to, his
or her name, home address and telephone number, date of birth, national
insurance number or other identification number, salary, nationality, job title,
details of all Awards or any other entitlements outstanding in the Participant’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).
(c)    The Participant understands, acknowledges and agrees that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country of residence or elsewhere, and that the recipient’s
country of residence may have different data privacy laws and protections to
those of the Participant’s country. The Corporation and/or the Employer may also
disclose Data to any third party in connection with any actual or prospective
restructuring, sale or acquisition of the Corporation, any of its Affiliates or
Subsidiaries, or the Employer, or any assets of the Group. In accordance with
applicable law, the Corporation may also be required to disclose Data to
relevant government regulators or authorities or law enforcement agencies. The
Participant authorizes any such recipients (presently or in the future) to
receive, collect, possess, use, retain, disclose and transfer Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares of Common Stock acquired.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage his participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary




Four Year Equal Vest
8
 




--------------------------------------------------------------------------------





amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. The Participant understands, however, that refusing or
withdrawing his or her consent may affect his ability to participate in the
Plan.
17.    Language
If the Participant has received this Agreement and/or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version in any way, the
English version will control.
18.    Electronic Delivery and Acceptance
(a)    The Corporation may, in its sole discretion, decide to deliver any
documents related to the Restricted Stock Units awarded under, and participation
in, the Plan or future options that may be awarded under the Plan by electronic
means or to request the Participant’s consent to participate in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the Agent
or Corporation or another third party designated by the Corporation.
(b)    Electronic acceptance of this Agreement pursuant to the Corporation’s
instructions to the Participant (including through an online acceptance process
managed by the Agent or Corporation or another third party designated by the
Corporation) shall constitute execution of the Agreement by the Participant.


19.     Appendix


Notwithstanding any provisions in this Agreement, the Restricted Stock Units
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Participant, to the extent the
Corporation determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.


20.    Imposition of Other Requirements    


The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Corporation determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.




[Signature Page Follows.]




Four Year Equal Vest
9
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Corporation’s duly authorized representative and the
Participant have each executed this Agreement.
EXPEDIA, INC.




______________________________
Name:
Title: Executive Vice President,
General Counsel & Secretary


PARTICIPANT


______________________________








Four Year Equal Vest
10
 




--------------------------------------------------------------------------------






APPENDIX
TO


EXPEDIA, INC.
FOURTH AMENDED AND RESTATED
2005 STOCK AND ANNUAL INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan and/or the Restricted Stock Unit Agreement to which this
Appendix is attached.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides and/or works in one of the countries listed below.
If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working and/or residing, transfers to another
country after the Grant Date or is considered a resident of another country for
local law purposes, the Corporation shall, in its discretion, determine the
extent to which the special terms and conditions contained herein shall be
applicable to the Participant.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of September 2016. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the Participant
vests in the Restricted Stock Units or sells the Shares issued upon settlement
of the Restricted Stock Units.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Corporation is
not in a position to assure the Participant of any particular result.
Accordingly, the Participant is advised to seek appropriate professional advice
as to how the applicable laws in his or her country may apply to his or her
situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Grant Date, or is considered a
resident of another country for local law purposes, the notifications contained
herein may not be applicable to the Participant in the same manner.


A-1

--------------------------------------------------------------------------------





ARGENTINA
Notifications
Securities Law Notification. Neither the Restricted Stock Units nor the
underlying Shares are publicly offered or listed on any stock exchange in
Argentina and, as a result, have not been and will not be registered with the
Argentine Securities Commission (Comisión Nacional de Valores, “CNV”). The offer
is private and not subject to the supervision of any Argentine governmental
authority. Neither this nor any other offering material related to the
Restricted Stock Units nor the underlying Shares may be utilized in connection
with any general offering to the public in Argentina. Argentine residents who
acquire Shares under the Plan do so according to the terms of a private offering
made from outside Argentina.
Exchange Control Notification. Exchange control regulations in Argentina are
subject to frequent change. It is the Participant’s responsibility to comply
with any and all Argentine currency exchange restrictions, approvals, and
reporting requirements in connection with the Restricted Stock Units. The
Participant should consult with a personal legal advisor to ensure compliance
with the applicable requirements.
Foreign Asset / Account Reporting Notification. If the Participant is an
Argentine tax resident, the Participant must report any Shares acquired under
the Plan and held by the Participant on December 31 of each year on his or her
annual tax return for that year. The Participant should consult with a personal
legal advisor to ensure compliance with the applicable requirements.
AUSTRALIA
Notifications
Tax Notification. The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Securities Law Notification. The Corporation undertakes, on request, at no
charge and within a reasonable time, to provide the Participant with a full copy
of the Plan.
The Restricted Stock Units are subject to and shall vest in accordance with the
Vesting Schedule.
As the Common Stock is listed on the Nasdaq Global Select Market, the market
price of Common Stock can be ascertained by visiting the Nasdaq website
(http://www.nasdaq.com/symbol/expe) and the Australian dollar equivalent of that
price by applying the prevailing USD/AUD exchange rate published by the Reserve
Bank of Australia, which is accessible at
http://www.rba.gov.au/statistics/frequency/exchange-rates.html
Warning: Any advice given by the Corporation, or any of its associated bodies
corporate, in relation to the Restricted Stock Units awarded to the Participant
pursuant to the Plan does not take into account the Participant’s objectives,
financial situation or needs. The Participant should consider obtaining his or
her own financial product advice from a person who is licensed by the Australian
Securities and Investments Commission to give


A-2

--------------------------------------------------------------------------------





such advice. There is a risk that the Common Stock may fall as well as rise in
value through movement of equity markets. Market forces will impact the price of
the Common Stock. At their worst, market values of the Common Stock may become
zero if adverse market conditions are encountered. As the price of the Common
Stock is quoted in USD, the value of the Common Stock to the Participant may
also be affected by movements in the USD/AUD exchange rate.
The Participant is advised to contact his or her Manager or HR Business Partner
in the case of any questions.
BELGIUM
Notifications
Foreign Asset/Account Reporting Notification. Belgian residents are required to
report any securities held (including Shares) or bank accounts opened outside
Belgium in their annual tax return. In a separate report, Belgian residents are
required to provide the National Bank of Belgium with the account details of any
such foreign accounts (including the account number, bank name and country in
which such account was opened). The forms to complete this report are available
on the National Bank of Belgium website.
BRAZIL
Terms and Conditions
Compliance with the Law. By accepting the Restricted Stock Units, the
Participant acknowledges his or her agreement to comply with applicable
Brazilian laws and to pay any and all applicable Tax-Related Items.
Nature of Award. This provision supplements Section 8 (“Nature of Award”) of the
Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, the Participant agrees that (i) the
Participant is making an investment decision, (ii) the Restricted Stock Units
will vest only if the vesting conditions are met, and (iii) the value of the
underlying Shares is not fixed and may increase or decrease over the vesting
period without compensation to the Participant.
Notifications


A-3

--------------------------------------------------------------------------------





Exchange Control Notification. The Participant may be required to submit a
declaration of assets and rights held outside Brazil to the Central Bank of
Brazil.  If the aggregate value of such assets and rights exceeds US$100,000,
the declaration is required on an annual basis.  If the aggregate value of such
assets and rights exceeds US$100,000,000, the declaration is required on a
quarterly basis.  Assets and rights that must be reported include Shares
acquired under the Plan.  This requirement and the applicable thresholds are
subject to change on an annual basis.
Tax on Financial Transaction (IOF). Payments to foreign countries and the
repatriation of funds into Brazil and the conversion between the Brazilian Real
and the United States Dollar associated with such fund transfers may be subject
to the IOF (i.e., tax on financial transactions). The Participant is solely
responsible for complying with any applicable IOF arising from the Participant’s
participation in the Plan. The Participant should consult with a personal tax
advisor for additional details.
CANADA
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding any discretion in the
Plan, the Restricted Stock Units shall be settled only in Shares. The
Participant shall not be entitled to receive a cash payment upon vesting of the
Restricted Stock Units.
Termination of Employment. The following provision supplements Section 2
(“Termination of Employment”) of the Restricted Stock Unit Agreement:
The Participant’s Termination of Employment (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any) will be deemed to have
occurred as of the earliest of: (a) the date that the Participant’s employment
or service relationship with the Corporation or any of its Subsidiaries or
Affiliates is terminated; (b) the date that the Participant receives notice of
termination of the Participant’s employment or service relationship; and (c) the
date that the Participant is no longer actively providing services to the
Corporation or any of its Subsidiaries or Affiliates, regardless of any notice
period or period of pay in lieu of such notice required under applicable
employment law in the jurisdiction where the Participant is employed or
providing services or the terms of the Participant’s employment agreement, if
any.
The following provisions apply to residents of Quebec:
Data Privacy. The following provision supplements Section 16 (“Data Privacy”) of
the Restricted Stock Unit Agreement:
The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or non-professional, involved in the administration and
operation of the Plan. The Participant further authorizes the Corporation, any
Subsidiary or Affiliate, the Committee, and Morgan Stanley or


A-4

--------------------------------------------------------------------------------





any other third-party stock plan service provider, to disclose and discuss the
Plan with their advisors and to record all relevant information and keep such
information in the Participant’s employee file.
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention «Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.
Notifications
Securities Law Notification. Shares acquired under the Plan may not be sold or
otherwise disposed of within Canada. The Participant may sell the Shares
acquired under the Plan only through Morgan Stanley or such other stock plan
service provider selected by the Corporation in the future, provided the sale of
Shares takes place outside of Canada through the facilities of a stock exchange
on which the Shares are traded. The Shares are currently traded on the Nasdaq
Global Select Market.
Foreign Asset/Account Reporting Notification. Foreign property, including shares
and rights to receive shares (e.g., stock options, restricted stock units) of a
non-Canadian company held by a Canadian resident must generally be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign property exceeds $100,000 at any time during the year. Thus,
the Restricted Stock Units must be reported (generally at a nil cost) if the
$100,000 cost threshold is exceeded because of other foreign property held by
the Participant. When Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market
value of the Shares at the time of acquisition, but if the Participant owns
other Shares, this ACB may have to be averaged with the ACB of the other Shares.
The Participant should consult a personal tax advisor to ensure compliance with
applicable reporting obligations.
CHINA
Terms and Conditions
The following provision shall apply to the Participant if the Participant is
subject to exchange control restrictions in the People’s Republic of China
(“PRC), as determined by the Corporation in its sole discretion.
Settlement of Restricted Stock Units. Notwithstanding Section 1(c) (“Award,
Vesting and Settlement of Restricted Stock Units”) of the Restricted Stock Unit
Agreement, due to exchange control regulations in the PRC, the Participant is
not entitled to receive any Shares upon settlement of the Restricted Stock
Units. Instead, the Participant will receive through local


A-5

--------------------------------------------------------------------------------





payroll a cash payment equal to the fair market value of the Shares subject to
the vested Restricted Stock Units, subject to any obligation to satisfy
Tax-Related Items. Any references to the issuance of Shares shall not apply to
the Participant.
COSTA RICA
There are no country-specific provisions.
CZECH REPUBLIC
Notifications
Exchange Control Notification. The Czech National Bank (the “CNB”) may request
that the Participant fulfill certain reporting requirements in relation to the
Restricted Stock Units and the Shares acquired under the Plan. Even in the
absence of a request from the CNB the Participant may need to report foreign
direct investments with an aggregate value of CZK 2,500,000 or more or other
foreign financial assets with a value of CZK 200,000,000 or more. Because
exchange control regulations change frequently and without notice, the
Participant should consult with a personal legal advisor before selling Shares,
to ensure compliance with current regulations. It is solely the Participant’s
responsibility to comply with any Czech exchange control laws.
DENMARK
Terms and Conditions
Nature of Award. This provision supplements Section 8 (“Nature of Award”) of the
Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, the Participant acknowledges,
understands and agrees that they relate to future services to be performed and
is not a bonus or compensation for past services.
Stock Option Act. By participating in the Plan, the Participant acknowledges
having received an Employer Statement translated into Danish, which is being
provided to comply with the Danish Stock Option Act.
Notifications
Exchange Control and Tax Reporting Notification. If the Participant holds Shares
acquired under the Plan in a brokerage account with a broker or bank outside
Denmark, the Participant is required to inform the Danish Tax Administration
about the account. For this purpose, the Participant must sign and file a Form V
(Erklaering V) with the Danish Tax Administration. If the applicable broker or
bank does not also sign the Form V, the Participant will be solely responsible
for providing certain details regarding the foreign brokerage or bank account
and any Shares held in such account to the Danish Tax Administration as part of
the Participant’s annual income tax return. By signing the Form V, the
Participant authorizes the Danish Tax Administration to examine the account.


A-6

--------------------------------------------------------------------------------





In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, the
Participant is required to inform the Danish Tax Administration about this
account also. For this purpose, the Participant must sign and file a Form K
(Erklaering K) with the Danish Tax Administration. If the applicable broker or
bank does not also sign the Form K, the Participant will be solely responsible
for providing certain details regarding the foreign brokerage or bank account to
the Danish Tax Administration as part of the Participant’s annual income tax
return. By signing the Form K, the Participant authorizes the Danish Tax
Administration to examine the account.
Samples of Form V and Form K can be found at www.skat.dk.
Foreign Asset/Account Reporting Notification. If the Participant establishes an
account holding Shares or cash outside of Denmark, the Participant must report
the account to the Danish Tax Administration. The applicable form can be
obtained from a local bank. These obligations are separate from and in addition
to the obligations described above.
FRANCE
Terms and Conditions
Nature of Award. The Restricted Stock Units are not intended to qualify for
special tax and social security treatment applicable to Restricted Stock Units
granted under Section L.225-197-1 to L.225-197-6 of the French Commercial Code,
as amended.
Language Consent. By accepting the grant of the Restricted Stock Units, the
Participant confirms having read and understood the documents related to the
grant (the Agreement and the Plan), which were provided in the English language.
The Participant accepts the terms of those documents accordingly.
Consentement Relatif à la Langue.  En acceptant l’attribution des Droits
(« Restricted Stock Units »), le Participant confirme avoir lu et compris les
documents relatifs à l’attribution (le Contrat et le Plan), qui ont été remis en
langue anglaise.  Le Participant accepte les termes de ces documents en
connaissance de cause.
Notifications
Foreign Asset/Account Reporting Notification. French residents must declare all
foreign accounts, whether open, current, or closed, in their income tax returns.
The Participant should consult with a personal tax advisor to ensure compliance
with applicable reporting obligations.
GERMANY
Notifications


A-7

--------------------------------------------------------------------------------





Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Participant is
a German resident and receives a payment in excess of this amount in connection
with participation in the Plan, the Participant must report the payment to
Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via the Bundesbank website
(www.bundesbank.de).
GREECE
There are no country-specific provisions.
HONG KONG
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding any discretion in the
Plan, the Restricted Stock Units shall be settled only in Shares. The
Participant shall not be entitled to receive a cash payment upon vesting of the
Restricted Stock Units.
Restriction on Sale of Shares. To the extent the Restricted Stock Units vest
within six months of the Grant Date, the Participant may not dispose of the
Shares issued upon settlement of the Restricted Stock Units, or otherwise offer
the Shares to the public, prior to the six-month anniversary of the Grant Date.
Any Shares issued upon settlement of the Restricted Stock Units are accepted as
a personal investment.
Notifications
SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. The Participant is advised to exercise
caution in relation to the offer. If the Participant is in any doubt about any
of the contents of this Agreement, the Plan or any Plan prospectus, the
Participant should obtain independent professional advice. The Restricted Stock
Units and any Shares issued thereunder do not constitute a public offering of
securities under Hong Kong law and are available only to employees of the
Corporation, Subsidiaries or Affiliates. The Agreement, including this Appendix,
the Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
The Restricted Stock Units and any documentation related thereto are intended
solely for the personal use of each employee of the Corporation, a Subsidiary or
an Affiliate and may not be distributed to any other person.
Nature of Scheme. The Corporation specifically intends that the Plan will not be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
INDIA
Notifications


A-8

--------------------------------------------------------------------------------





Exchange Control Notification. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of Shares, the receipt of
dividend equivalents and any dividends received in relation to the Shares must
be repatriated to India and converted into local currency within 90 days of the
sale of Shares/receipt of dividend equivalents and within 180 days from the
receipt of dividends. Indian residents must obtain a foreign inward remittance
certificate (“FIRC”) from the bank into which foreign currency is deposited and
retain the FIRC as evidence of the repatriation of funds in the event that the
Reserve Bank of India or the Employer or Corporation requests proof of
repatriation
Foreign Asset/Account Reporting Notification. Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be reported
in the annual Indian personal tax return. It is the Participant’s responsibility
to comply with this reporting obligation and the Participant should consult his
or her personal advisor in this regard.
IRELAND
There are no country-specific provisions.
ITALY
Terms and Conditions
Data Privacy. This provision replaces Section 16 (“Data Privacy”) of the
Restricted Stock Unit Agreement:
The Participant understands that the Employer, the Corporation and any
Subsidiary or Affiliate may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home
address, email address and telephone number, date of birth, social insurance
number (to the extent permitted under Italian law), passport or other
identification number, salary, nationality, job title, Shares or directorships
held in the Corporation or any Subsidiary or Affiliate, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor (“Data”),
for the purpose of implementing, managing and administering the Plan.
The Participant also understands that providing the Corporation with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Corporation to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is Expedia, Inc., with
registered offices at Expedia, Inc., 333 108th Avenue NE, Bellevue WA, 98004,
U.S.A., and, pursuant to Legislative Decree no. 196/2003, its Representative in
Italy for privacy purposes is Expedia Italy S.r.l, with registered offices at
6th Floor Via Carlo Ottavio Cornaggia No. 10, Milan, Italy, 20123.
The Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Corporation and within
the Employer’s organization by


A-9

--------------------------------------------------------------------------------





its internal and external personnel in charge of processing. Furthermore, Data
may be transferred to Morgan Stanley or other such banks, financial institutions
or brokers involved in the management and administration of the Plan. The
Corporation and/or the Employer also may disclose Data to any third party in
connection with any actual or prospective restructuring, sale or acquisition of
the Corporation, any of its Affiliates or Subsidiaries, or the Employer
(collectively, the “Group”), or any assets of the Group. The Participant
understands that Data may also be transferred to the independent registered
public accounting firm engaged by the Corporation. The Participant further
understands that the Corporation and/or any Subsidiary or Affiliate will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing the Participant’s participation in the Plan, and that
the Corporation and/or any Subsidiary or Affiliate may each further transfer
Data to third parties assisting the Corporation in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to Morgan Stanley or such other broker or third party with whom the
Participant may elect to deposit any Shares issued in settlement of the
Restricted Stock Units. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing the Participant’s participation in the Plan. The
Participant understands that these recipients may be acting as controllers,
processors, or persons in charge of processing, as the case may be, according to
applicable privacy laws, and that they may be located in the European Economic
Area or elsewhere, such as in the United States. Should the Corporation exercise
its discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to contractual obligations
related to implementation, administration, and management of the Plan. The
Participant understands that, pursuant to Section 7 of the Legislative Decree
no. 196/2003, the Participant has the right, including but not limited to,
obtain confirmation that Data exist or not, access, verify their content, origin
and accuracy, delete, update, integrate, correct, block or terminate, for
legitimate reason, the Data processing.
Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.


A-10

--------------------------------------------------------------------------------





Plan Document Acknowledgment. In accepting the Restricted Stock Units, the
Participant acknowledges a copy of the Plan was made available to the
Participant, and that the Participant has reviewed the Plan and the Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan, the Agreement and the Appendix.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provision in the Restricted Stock Unit
Agreement: Section 1 (“Award, Vesting and Settlement of Restricted Stock
Units”); Section 2 (“Termination of Employment”); Section 6 (“Taxes and
Withholding”); Section 8 (“Nature of Award”); Section 20 (“Imposition of Other
Requirements”); and the Data Privacy provision in this Appendix.
Notifications
Foreign Asset/Account Reporting Notification. If the Participant holds
investments abroad or foreign financial assets (e.g., cash, Shares, Restricted
Stock Units) that may generate income taxable in Italy, the Participant must
report them on his or her annual tax return or on a special form if no tax
return is due, irrespective of their value. The same reporting duties apply if
the Participant is a beneficial owner of the investments, even if he or she does
not directly hold investments abroad or foreign assets.
JAPAN
Notifications
Foreign Asset/Account Reporting Notification. Details of any assets held outside
Japan (including Shares acquired under the Plan) as of December 31 of each year
must be reported to the tax authorities on an annual basis, to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report is
due by March 15 each year. The Participant should consult a personal tax advisor
to determine if the reporting obligation applies to the Participant and whether
the Participant will be required to include details of the Participant’s
outstanding Restricted Stock Units or Shares in the report.
LATVIA
There are no country-specific provisions.
MALAYSIA
Terms and Conditions
Data Privacy. This provision replaces in its entirety Section 16 (“Data
Privacy”) of the Restricted Stock Unit Agreement:
The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data described herein and any other Plan grant materials by and among,
as applicable, the Employer, the Corporation


A-11

--------------------------------------------------------------------------------





and any Subsidiary or Affiliate in the implementation, administration and
management of the Participant’s participation in the Plan.
The Participant may have previously provided the Corporation and the Employer
with, and the Corporation and the Employer may hold, certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Corporation, the
fact and conditions of the Participant’s participation in the Plan, details of
all Restricted Stock Units or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding in his or her favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
The Participant also authorizes any transfer of Data, as may be required, to
Morgan Stanley or such stock plan service provider as may be designated by the
Corporation in the future, which is assisting the Corporation with the
implementation, administration and management of the Plan and/or with whom any
Shares acquired upon settlement of the Restricted Stock Units are deposited (the
“Designated Broker”). The Corporation and/or the Employer also may disclose Data
to any third party in connection with any actual or prospective restructuring,
sale or acquisition of the Corporation, any of its Affiliates or Subsidiaries,
or the Employer (collectively, the “Group”), or any assets of the Group. The
Participant acknowledges that these recipients may be located in his or her
country or elsewhere, and that the recipient’s country (e.g., the United States)
may have different data privacy laws and protections than his or her country,
which may not give the same level of protection to Data. The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of Data by contacting the Participant’s local human
resources representative. The Participant authorizes the Corporation, the
Designated Broker and any other possible recipients which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the Participant’s participation in the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that the Participant may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case, without cost, by contacting in writing Expedia, Inc., c/o
the Expedia Stock Team, 333 108th Avenue NE, Bellevue WA, 98004, U.S.A., or via
email at Stock@expedia.com. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her employment status or service with the Employer will not
be affected; the only consequence of refusing or withdrawing his or her consent
is that the Corporation would not be able to grant future Restricted Stock Units
or other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of his or her


A-12

--------------------------------------------------------------------------------





refusal to consent or withdrawal of consent, the Participant understands that
the Participant may contact his or her local human resources representative.
Privasi Data. Peruntukan ini menggantikan Seksyen 16 (“Privasi Data”) Perjanjian
Unit Saham Terbatas secara keseluruhannya:
Peserta dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi Peserta seperti yang dinyatakan di sini dan apa-apa
bahan geran Pelan oleh dan diantara, seperti mana yang terpakai, Majikan,
Syarikat dan Anak-Anak Syarikatnya atau Syarikat Sekutu dalam pelaksanaan,
pentadbiran dan pengurusan penyertaan Peserta dalam Pelan.
Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Peserta, termasuk, tetapi tidak terhad kepada, nama Peserta, alamat rumah dan
nombor telefon, alamat emel, tarikh lahir, insurans sosial, nombor pasport atau
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa Syer atau jawatan
pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan
Peserta dalam Pelan, butir-butir semua Unit Saham Terbatas atau apa-apa hak lain
untuk Syer yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak
diletak hak ataupun yang belum dijelaskan bagi faedahnya (“Data”), untuk tujuan
melaksanakan, mentadbir dan menguruskan Pelan.
Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada Morgan Stanley atau pembekal perkhidmatan pelan saham
sebagaimana yang ditetapkan oleh Syarikat pada masa depan, yang membantu
Syarikat dalam pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan
sesiapa Syer yang diperolehi semasa pelaksanaan Unit Saham Terbatas
didepositkanyang didepositkan (“Broker yang Ditetapkan”). Syarikat dan/atau
Majikan juga boleh mendedahkan Data kepada mana-mana pihak ketiga berkaitan
dengan penyusunan semula syarikat sekarang atau pada masa hadapan, jualan atau
pembelian Syarikat, mana-mana Syarikat Sekutunya atau Anak-anak Syarikat, atau
Majikan (secara kolektif "Kumpulan"), atau mana-mana aset Kumpulan.Peserta
mengakui bahawa penerima-penerima ini mungkin berada di negaranya atau di tempat
lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin mempunyai
undang-undang privasi data dan perlindungan yang berbeza dengan negara Peserta,
yang mungkin tidak boleh memberi tahap perlindungan yang sama kepada Data.
Peserta faham bahawa dia boleh meminta senarai nama dan alamat mana-mana
penerima Data dengan menghubungi wakil sumber manusia tempatan Peserta. Peserta
memberi kuasa kepada Syarikat, Broker yang Ditetapkan dan mana-mana penerima
lain yang mungkin membantu Syarikat (masa sekarang atau pada masa depan) untuk
melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaannya dalam Pelan. Peserta faham bahawa Data
akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir
dan menguruskan penyertaan Peserta


A-13

--------------------------------------------------------------------------------





dalam Pelan. Peserta faham bahawa Peserta boleh, pada bila-bila masa, melihat
data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data,
meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi Expedia, Inc., c/oKumpulan Saham Expedia, 333 108th Avenue NE,
Bellevue WA, 98004, U.S.A., atau melalui e-mel di Stock@expedia.com.
Selanjutnya, Peserta memahami bahawa Peserta memberikan persetujuan di sini
secara sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian
membatalkan persetujuannya, status pekerjaan atau perkhidmatan dengan Majikan
tidak akan terjejas; terdapat hanya satu akibat jika Peserta tidak bersetuju
atau menarik balik persetujuannya iaitu bahawa Syarikat tidak akan dapat
memberikan Unit Saham Terbatas pada masa depan atau anugerah ekuiti lain kepada
Peserta atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, Peserta
faham bahawa keengganan atau penarikan balik persetujuannya boleh menjejaskan
keupayaan Peserta untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut
mengenai akibat keengganannya untuk memberikan keizinan atau penarikan balik
keizinan, Peserta fahami bahawa Peserta boleh menghubungi wakil sumber manusia
tempatannya.
Notifications
Director Notification Obligation. If the Participant is director of a Subsidiary
or Affiliate in Malaysia, the Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify such Malaysian Subsidiary or Affiliate in writing when the
Participant receives or disposes of an interest (e.g., Restricted Stock Units,
Shares) in the Corporation or any related company. Such notifications must be
made within fourteen days of receiving or disposing of any interest in the
Corporation or any related company.
MEXICO
Terms and Conditions
Plan Document Acknowledgement. By accepting the Restricted Stock Units, the
Participant acknowledges that he or she has received a copy of the Plan and the
Agreement, which the Participant has reviewed. The Participant acknowledges
further that he or she accepts all the provisions of the Plan and the Agreement.
The Participant also acknowledges that he or she has read and specifically and
expressly approves the terms and conditions set forth in Section 8 (“Nature of
Award”) in the Restricted Stock Unit Agreement, which clearly provides as
follows:
(1)    The Participant’s participation in the Plan does not constitute an
acquired right;
(2)
The Plan and the Participant’s participation in the Plan are offered by the
Corporation on a wholly discretionary basis;

(3)    The Participant’s participation in the Plan is voluntary; and


A-14

--------------------------------------------------------------------------------





(4)
The Corporation and the Subsidiaries and Affiliates are not responsible for any
decrease in the value of any Shares acquired at vesting and settlement of the
Restricted Stock Units.

Labor Law Policy and Acknowledgment. By accepting the Restricted Stock Units,
the Participant expressly recognizes that the Corporation, with registered
offices at Expedia, Inc., 333 108th Avenue NE, Bellevue WA, 98004, U.S.A., is
solely responsible for the administration of the Plan, and that the
Participant’s participation in the Plan and acquisition of Shares do not
constitute an employment relationship between the Participant and the
Corporation since the Participant is participating in the Plan on a wholly
commercial basis and his or her sole employer is a Subsidiary or Affiliate in
Mexico (“Expedia Mexico”). Based on the foregoing, the Participant expressly
recognizes that the Plan and the benefits that he or she may derive from
participating in the Plan do not establish any rights between the Participant
and the employer, Expedia Mexico, and do not form part of the employment
conditions and/or benefits provided by Expedia Mexico, and any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Participant’s participation at any time without any liability to
the Participant.
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Corporation for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Corporation, and its Affiliates, Subsidiaries, branches,
representative offices, shareholders, directors, officers, employees, agents, or
legal representatives with respect to any claim that may arise.
Spanish Translation
Términos y Condiciones
Reconocimiento del Documento del Plan. Al aceptar las Unidades, el Participante
reconoce que ha recibido una copia del Plan y del Acuerdo, que el Participante
ha revisado. El Participante reconoce, además, que acepta todas las
disposiciones del Plan y del Acuerdo. El Participante también reconoce que ha
leído y que concretamente aprueba de forma expresa los términos y condiciones
establecidos en la Sección 8 (“Naturaleza de la Subvención”) del Acuerdo de
Acciones Restringidas, que claramente dispone lo siguiente:
(1)
La participación del Participante en el Plan no constituye un derecho adquirido;

(2)
El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía en su discrecionalidad total;

(3)    La participación del Participante en el Plan es voluntaria; y


A-15

--------------------------------------------------------------------------------





(4)
La Compañía y sus Subsidiarias y Afiliadas no son responsables por ninguna
disminución en el valor de las acciones adquiridas al conferir las Unidades de
Acciones Restringidas.

Política Laboral y Reconocimiento. Al aceptar las Unidades de Acciones
Restringidas, el Participante expresamente reconoce que la Compañía, con sus
oficinas registradas en Expedia, Inc., 333 108th Avenue NE, Bellevue WA, 98004,
U.S.A., es la única responsable por la administración del Plan y que la
participación del Participante en el Plan y la adquisición de Acciones no
constituyen una relación de trabajo entre el Participante y la Compañía, ya que
el Participante participa en el Plan en un marco totalmente comercial y su único
patrón es una Subsidiaria o Afiliada en México(“Expedia Mexico”). Derivado de lo
anterior, el Participante expresamente reconoce que el Plan y los beneficios que
pudieran derivar de la participación en el Plan no establecen derecho alguno
entre el Participante y el patrón, Expedia Mexico, y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por Expedia Mexico, y que
cualquier modificación al Plan o su terminación no constituye un cambio o
impedimento de los términos y condiciones de la relación de trabajo del
Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de la Compañía; por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
al Participante.
Finalmente, el Participante por este medio declara que no se reserva ninguna
derecho o acción en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación de las disposiciones del Plan o de los beneficios
derivados del Plan, y por lo tanto, el Participante otorga una liberación
completa y amplia a la Compañía, y sus afiliadas, subsidiarias, sucursales,
oficinas de representación, accionistas, directores, autoridades, empleados,
agentes, o representantes legales en relación con cualquier demanda que pudiera
surgir.
NETHERLANDS
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
PHILIPPINES
Notifications
Securities Law Notification. This offering is subject to an exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission under Section 10.1(k) of the Philippine Securities
Regulation Code.
THE SHARES SUBJECT TO THE RESTRICTED STOCK UNITS BEING OFFERED OR SOLD HAVE NOT
BEEN REGISTERED WITH THE PHILIPPINES SECURITIES AND EXCHANGE COMMISSION UNDER
THE SECURITIES REGULATION CODE. ANY


A-16

--------------------------------------------------------------------------------





FURTHER OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS IN THE
PHILIPPINES UNDER THE CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT
TRANSACTION.
For further information on risk factors impacting the Corporation’s business
that may affect the value of the Shares, the Participant may refer to the risk
factors discussion in the Corporation’s Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q, which are filed with the U.S. Securities and Exchange
Commission and are available online at www.sec.gov, as well as on the
Corporation’s website at http://ir.expediainc.com. In addition, the Participant
may receive, free of charge, a copy of the Corporation’s Annual Report,
Quarterly Reports or any other reports, proxy statements or communications
distributed to the Corporation’s stockholders by contacting [insert contact
information].
The Participant may sell or dispose of Shares acquired under the Plan, if any,
through Morgan Stanley (or any other broker designated by the Corporation or to
which the Shares have been transferred by the Participant), provided that such
sale takes place outside of the Philippines through the facilities of the stock
exchange on which the Shares are listed (i.e., the Nasdaq Global Select Market).
PORTUGAL
Terms and Conditions
Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.
Conhecimento da Língua. Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no Acordo
de Atribuição (Agreement em inglês).
Notifications
Exchange Control Notification. If the Participant holds Shares issued upon
settlement of the Restricted Stock Units, the acquisition of Shares should be
reported to the Banco de Portugal for statistical purposes. If the Shares are
deposited with a commercial bank or financial intermediary in Portugal, such
bank or financial intermediary will submit the report on Participant’s behalf.
If the Shares are not deposited with a commercial bank or financial intermediary
in Portugal, the Participant is responsible for submitting the report to the
Banco de Portugal.
SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. To the extent the Restricted Stock Units vest
within six months of the Grant Date, the Participant may not dispose of the
Shares issued upon settlement of the


A-17

--------------------------------------------------------------------------------





Restricted Stock Units, or otherwise offer the Shares to the public, prior to
the six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”).
Notifications
Securities Law Notification. The Restricted Stock Units are being granted
pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of the
SFA, are exempt from the prospectus and registration requirements under the SFA
and are not made with a view to the Restricted Stock Units or the underlying
Shares being subsequently offered for sale to any other party. The Plan has not
been, and will not be, lodged or registered as a prospectus with the Monetary
Authority of Singapore.
Chief Executive Officer/Director Notification Requirement. If the Participant is
the chief executive officer (“CEO”) or a director, alternate director,
substitute director or shadow director of a Singapore Subsidiary or Affiliate,
the Participant must notify the Singapore Subsidiary or Affiliate in writing
within two business days of (i) becoming the registered holder of or acquiring
an interest (e.g., Restricted Stock Units, Shares) in the Corporation or any
Subsidiary or Affiliate, or becoming the CEO or a director (as the case may be),
or (ii) any change in a previously disclosed interest (e.g., sale of Shares).
SOUTH KOREA
Notifications
Exchange Control Notification. Korean residents who realize US$500,000 or more
from the sale of Shares or the receipt of any dividend equivalents or dividends
in a single transaction are required to repatriate the proceeds to Korea within
three years of the sale or receipt.
Foreign Asset/Account Reporting Notification. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
to the Korean tax authority and file a report with respect to such accounts if
the monthly balance of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). 
SPAIN
Terms and Conditions
Nature of Award.  This provision supplements Section 8 (“Nature of Award”) of
the Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, the Participant consents to
participation in the Plan and acknowledges that he or she has received a copy of
the Plan.
The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be Eligible


A-18

--------------------------------------------------------------------------------





Individuals throughout the world. This decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
bind the Corporation or any of its Subsidiaries or Affiliates other than as
expressly set forth in the Agreement. Consequently, the Participant understands
that the Restricted Stock Units are granted on the assumption and condition that
the Restricted Stock Units and any Shares issued upon vesting of the Restricted
Stock Units are not a part of any employment or service contract (either with
the Corporation or any of its Subsidiaries or Affiliates) and shall not be
considered a mandatory benefit, salary for any purpose (including severance
compensation) or any other right whatsoever.
Further, the Participant understands and agrees that, unless otherwise expressly
provided for by the Corporation or set forth in the Plan or the Agreement, any
unvested Restricted Stock Units will be cancelled without entitlement to any
Shares underlying the Restricted Stock Units if the Participant’s status as an
Eligible Individual is terminated for any reason, including, but not limited to:
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, or under Article
10.3 of Royal Decree 1382/1985. The Corporation, in its sole discretion, shall
determine the date when the Participant’s status as an Eligible Individual has
terminated for purposes of the Restricted Stock Units.
In addition, the Participant understands that this grant would not be made to
the Participant but for the assumptions and conditions referred to above; thus,
the Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Restricted Stock Units shall be null
and void.
Notifications
Securities Law Notification. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of Restricted Stock Units under the Plan. Neither
the Plan nor the Agreement (which includes this Appendix) have been nor will be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and they do not constitute a public offering prospectus.
Foreign Asset/Account Reporting Notification. Rights or assets held outside of
Spain (e.g., Shares or cash held in a foreign bank or brokerage account) with a
value in excess of €50,000 per type of right or asset (e.g., Shares, cash, etc.)
as of December 31, must be reported on an annual tax return. After such rights
and/or assets are initially reported, the reporting obligation will only apply
for subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by the following
March 31.
Share Reporting Requirement.  The acquisition, ownership and disposition of
shares in a foreign company (including Shares acquired under the Plan) must be
declared for statistical purposes to the Direccion General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and


A-19

--------------------------------------------------------------------------------





Investments, which is a department of the Ministry of Economy and
Competitiveness.  Generally, the declaration must be filed in January for Shares
owned as of December 31 of each year; however, if the value of the Shares
acquired or the amount of the sale proceeds exceeds €1,502,530, the declaration
must be filed within one month of the acquisition or sale, as applicable. The
Participant should consult with his or her personal advisor to determine his or
her obligations in this respect.
Foreign Assets and Transaction Reporting. Any foreign accounts (including
brokerage accounts held abroad), any foreign instruments (e.g., Shares) and any
transactions with non-Spanish residents (including any payments of cash or
Shares made to the Participant by the Corporation or a U.S. broker), may need to
be declared electronically to the Bank of Spain if the balances in such accounts
together with the value of such instruments as of December 31, or the volume of
transactions with non-Spanish residents during the prior or current year, exceed
€1,000,000. Once the €1,000,000 threshold has been surpassed in either respect,
the Participant will generally be required to report all of his or her foreign
accounts, foreign instruments and transactions with non-Spanish residents, even
if the relevant threshold has not been crossed for an individual item. The
Participant will generally only be required to report on an annual basis (by
January 20 of each year); however, if the balances in the Participant’s foreign
accounts together with value of his or her foreign instruments or the volume of
transactions with non-Spanish residents exceed €100,000,000, more frequent
reporting will be required.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Notification. The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. Because the offer of the Restricted
Stock Units is considered a private offering, it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Restricted Stock Units (a) constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, (b) may be publicly
distributed or otherwise made publicly available in Switzerland or (c) has been
or will be filed with, approved or supervised by any Swiss regulatory authority
(in particular, the Swiss Financial Market Supervisory Authority (FINMA)).
TAIWAN
Notifications
Securities Law Notification. The offer of participation in the Plan is available
only for employees of the Corporation and its Subsidiaries and Affiliates. The
offer of participation in the Plan is not a public offer of securities by a
Taiwanese company.


A-20

--------------------------------------------------------------------------------





Exchange Control Notification. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares the receipt of dividend
equivalents and the receipt of any dividends paid on such Shares) into Taiwan up
to US$5,000,000 per year without justification. If the transaction amount is
TWD$500,000 or more in a single transaction, a Foreign Exchange Transaction Form
must be submitted, along with supporting documentation, to the satisfaction of
the remitting bank. The Participant should consult a personal legal advisor to
ensure compliance with applicable exchange control laws in Taiwan.
THAILAND
Notifications
Exchange Control Notification. Thai residents realizing cash proceeds in excess
of US$50,000 in a single transaction from the sale of Shares, from the receipt
of dividend equivalents or from dividends paid on such Shares must immediately
repatriate all cash proceeds to Thailand and convert such proceeds to Thai Baht
within 360 days of repatriation or deposit the funds in an authorized foreign
exchange account in Thailand. The inward remittance must also be reported to the
Bank of Thailand on a foreign exchange transaction form.  Failure to comply with
these obligations may result in penalties assessed by the Bank of Thailand. The
Participant should consult a personal advisor prior to taking any action with
respect to the remittance of proceeds into Thailand. The Participant is
responsible for ensuring compliance with all exchange control laws in Thailand.
TURKEY
Notifications
Securities Law Notification. Restricted Stock Units are made available only to
employees of the Corporation and its Subsidiaries and Affiliates, and the offer
of participation in the Plan is a private offering. The grant of Restricted
Stock Units and issuances of Shares takes place outside of Turkey. Further, the
sale of Shares acquired under the Plan must occur outside of Turkey. The Shares
are currently traded on the Nasdaq Global Select Market in the United States and
Shares may be sold on this exchange.
Exchange Control Notification. Pursuant to Decree No. 32 on the Protection of
the Value of the Turkish Currency and Communiqué No. 2008-32/34 on Decree No.
32, any activity related to investments in foreign securities (e.g., the sale of
Shares) must be conducted through a bank or financial intermediary institution
licensed by the Turkish Capital Markets Board and should be reported to the
Turkish Capital Markets Board. It is solely the Participant’s responsibility to
comply with this requirement. The Participant should contact a personal legal
advisor for further information regarding these obligations.
UNITED ARAB EMIRATES
Notifications


A-21

--------------------------------------------------------------------------------





Securities Law Notification. Participation in the Plan is being offered only to
Eligible Individuals and is in the nature of providing equity incentives to
employees in the United Arab Emirates. The Plan and the Agreement are intended
for distribution only to such Eligible Individuals and must not be delivered to,
or relied on by, any other person. Prospective purchasers of the securities
offered should conduct their own due diligence on the securities. If the
Participant does not understand the contents of the Plan or the Agreement, the
Participant should consult an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Agreement nor taken steps to verify the information set
out therein, and have no responsibility for such documents.
UNITED KINGDOM
Terms and Conditions
Taxes and Withholding. The following provision supplements Section 6 (“Taxes and
Withholding”) of the Restricted Stock Unit Agreement:
If payment or withholding of any income tax liability arising in connection with
the Restricted Stock Units and Participant’s participation in the Plan is not
made within 90 days after the end of the U.K. tax year in which the relevant
taxable or tax withholding event occurs, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by the Participant to the Employer, effective on the Due Date. The loan
will bear interest at the then-current official rate of Her Majesty’s Revenue
and Customs (“HMRC”), it will be immediately due and repayable by the
Participant, and the Corporation and/or the Employer may recover it at any time
thereafter by any of the means referred to in the Plan or Section 9 of the
Restricted Stock Unit Agreement.
Notwithstanding the foregoing, if the Participant is a director or an executive
officer of the Corporation (within the meaning of such terms for purposes of
Section 13(k) of the Exchange Act), the Participant will not be eligible for
such a loan to cover the income tax liability. In the event that the Participant
is a director or executive officer and the income tax is not collected from or
paid by the Participant by the Due Date, the amount of any uncollected income
tax may constitute an additional benefit to the Participant on which additional
income tax and National Insurance Contributions (“NICs”) may be payable. The
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Corporation or the Employer (as appropriate) for the value
of any employee NICs due on this additional benefit, which the Corporation or
the Employer may recover from the Participant by any of the means referred to in
the Plan or Section 9 of the Restricted Stock Unit Agreement.




A-22